Reversed and Remanded and Majority and Concurring Opinions filed June
12, 2008







 
Reversed
and Remanded and Majority and
Concurring Opinions filed June 12, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00164-CV
____________
 
APPROXIMATELY $14,980.00, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 125th
District Court
Harris County, Texas
Trial Court Cause No. 2006-41188
 

 
C O N C U R R I N G  O P I N I O N
I concur in the court=s judgment, but write
separately to note that I do not believe the  majority opinion either in this
case or in Approximately $1,589.00 v. State, 230 S.W.3d 871 (Tex. App.BHouston [14th
Dist.] 2007, no pet.), amounts to an invalidation of any of the local rules of
the Harris County district courts.  In each case, notwithstanding any local
rule, due process required that the trial court hear the motion to strike the
deemed admissions before deciding the merits.  See Approximately $1,589.00,
230 S.W.3d at 875.  And in both cases, 




the
trial court abused its discretion in failing to hear the motion.                                                                         
 
 
/s/        Jeff Brown
Justice
 
Judgment rendered and Majority and Concurring Opinions
filed June 12, 2008.
Panel consists of Justices Yates, Guzman, and Brown. 
(Yates, J., majority).